Citation Nr: 1010011	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  03-32 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine with C-7 radiculopathy, 
to include as secondary to the service-connected residuals of 
an injury to the right scapula.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active service from October 1954 to October 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008.

The Board issued a decision in April 2008 reopening the claim 
and denying it on the merits.  

The Veteran subsequently appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  

In September 2009, the Court issued a Memorandum Decision 
vacating the decision and remanding the case back to the 
Board for actions in compliance with the Court's decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

In a September 2009 Memorandum Decision, the Court found the 
Board did not provide adequate reasons or bases regarding why 
the duty to assist was satisfied.  

The Veteran was afforded a VA examination in April 2003.  The 
examiner noted that, prior to the preparation of her report, 
she had reviewed the Veteran's file.  The examiner 
acknowledged a service medical record dated in 1955 
indicating a right shoulder injury, and the Veteran reported 
to the examiner that he had constant neck pain since that 
time.  

After completing a physical examination of the Veteran, the 
examiner ultimately opined there was no relationship between 
the Veteran's current neck problems and the in-service right 
shoulder injury.  

However, in rendering that opinion, the examiner failed to 
address the issue of secondary connection, namely whether the 
Veteran's current cervical spine disability was related to 
his service-connected right shoulder injury.  See 38 C.F.R. § 
3.310(a).  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.  

For these reasons, the Board finds that it cannot make a 
fully informed decision based on the April 2003 VA 
examination report, and another VA examination should be 
obtained.  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claim that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain all 
treatment records from the 
Chillicothe VA Medical Center (VAMC) 
from January 1997 to the present and 
associate those records with the 
claims file.  

All attempts to fulfill this 
development must be documented in the 
claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, 
with documentation for the file that 
such records do not exist or that 
further efforts to obtain them would 
be futile.  The Veteran should be 
informed of the same in writing.  

2.  Thereafter, the Veteran should be 
afforded a VA examination to 
determine the nature and likely 
etiology of the claimed neck 
condition.  All necessary special 
studies or tests should be 
accomplished.  

It is imperative that the examiner 
review the evidence in the claims 
file, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  

Following examination of the Veteran, 
the examiner should specifically 
offer an opinion as to the following:  

(a) Is it is at least as likely as 
not (50 percent probability or more) 
that the Veteran has a current neck 
condition that was caused by his 
service-connected residuals of an 
injury to the right scapula?  

(b)  If not, is it is at least as 
likely as not (50 percent probability 
or more) that the Veteran's neck 
condition was aggravated by the 
service-connected residuals of an 
injury to the right scapula?  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should 
be given for all opinions and should 
be based on examination findings, 
historical records, and medical 
principles.  

3.  To help avoid future remand, 
ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  
4.  After completion of the 
foregoing, and after undertaking any 
further development deemed necessary, 
the claim should be readjudicated, in 
light of all pertinent evidence and 
legal authority.  If the benefit 
sought on appeal is not granted to 
the Veteran's satisfaction, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and afforded appropriate 
opportunity for response thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


